Citation Nr: 1123702	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from January 1944 to June 1946.  He died in January 2003.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In correspondence to the Board, received in May 2011, the appellant referred to a claim under the Filipino Veterans Equity Compensation Fund.  Such a claim has apparently not been adjudicated by the RO; therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The cause of the Veteran's death was cerebral vascular accident hemorrhage due to hypertensive cardiovascular disease.

3.  At the time of death, service connection was not in effect for any disability.  

4.  The Veteran did not sustain a cardiovascular injury or disease in service.

5.  Symptoms of a cardiovascular disorder were not chronic in service.

6.  Symptoms of a cardiovascular disorder have not been continuous since service separation.

7.  The cardiovascular disorder that caused the Veteran's death is not related to service.

8.  The Veteran only had service in the Philippine Recognized Guerillas and Combination Service, which does not qualify as requisite service for basic entitlement to nonservice-connected death pension benefits.

9.  The Veteran died more than one year prior to the date of receipt of the claim for accrued benefits. 


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).  

2.  The claim for nonservice-connected death pension benefits lacks legal merit.  38 U.S.C.A. §§ 101(2), 107, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.9, 3.40, 3.102 (2010).

3.  The claim for payment of accrued benefits lacks legal merit.  38 U.S.C.A. §§ 5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the pertinent facts regarding the Veteran's service and the date of filing of the claim for accrued benefits are not in dispute; instead, resolution of those claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to death pension benefits and accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard to those claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Regarding the service connection claim, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a February 2009 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for DIC based on service connection for the cause of death, as well as what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Regarding the Hupp requirements, the Veteran was not service connected for any disabilities during his lifetime; therefore, the first and second requirements are moot.  The letter included an instruction that the appellant should submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death.  This satisfies the third Hupp requirement.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records and the appellant's written contentions.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board acknowledges that a VA medical opinion has not been obtained with respect to the claim for service connection for the cause of the Veteran's death; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (the VA Secretary must provide a VA medical examination/opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).

The Veteran's service records are devoid of any complaints or treatment for a cardiovascular disorder.  The affidavit for Philippine Army Personnel includes a section for chronological record of wounds and illness incurred from December 8, 1941 until the date of return of military control.  This section lists "None."  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury.  Because there is no in-service injury or disease to which competent medical opinion could relate the cause of death, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's respiratory disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of competent and credible evidence of both in-service injury or event and a current diagnosis.  As the Board has found no credible evidence of an in-service injury or disease, referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of Death

The appellant contends that the Veteran had malaria while in the service, and that this was the cause of the cardiovascular disorder that resulted in death. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board notes initially that, although the Veteran served during a period of war, and may have engaged in combat with the enemy, his direct account of the events of combat service are not before the Board and are not determinative in this case.  The combat rule does not extend to the appellant's account.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The death certificate is of record in this case, and shows that the Veteran died at the Abuyog District Hospital in January 2003, more than 55 years after service separation, of cerebral vascular accident hemorrhage due to hypertensive cardiovascular disease.  The antecedent cause was cardiomegaly, congestive heart failure Class II.  The underlying cause was pneumonia.  

The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time of death, cause of death, and the onset of the disorder that caused the Veteran's death.  It is also uncontested that, at the time of death, service connection was not in effect for any disorder.  Accordingly, to establish service connection for the cause of death, it must be shown that the cardiovascular disorder that caused the Veteran's death is related to an injury or disease in service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cardiovascular injury or disease in service, and that symptoms of a cardiovascular disorder were not chronic in service, and were not continuous after service.  The service records include an Affidavit for Philippine Army Personnel completed in March 1947, which includes a section for chronological record of wounds and illness incurred from December 8, 1941 until the date of return of military control.  This section lists "None."  

The appellant has reported that the Veteran had malaria in service, and that this caused his cardiovascular disorder.  However, her statement is directly contradicted by the service records, which show that he had no illness while in the service.  

Thus, there is a conflict in the evidence regarding whether the Veteran had a disease or symptoms in service.  In resolving this conflict, the Board finds the appellant's recent report lacking in credibility.  In sum, the Affidavit completed one year after service separation reveals affirmatively that there had been no illness.  If the Veteran had experienced a disease or symptoms of a disease in service, it is reasonable to expect that he would have reported as much.  This contemporaneous account is far more reliable evidence than the appellant's distant recollection made more than 60 years after service.  The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in her own case, but the Board is not free to ignore her assertion as to any matter upon which she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate events as she remembers them.  Thus, her competency is not at issue with regard to recounting the events of that time.  Rather, it is her credibility which the Board finds is lacking.  Simply put, the Affidavit for Philippine Army Personnel at separation from service is more convincing than the appellant's later assertions made in support of a claim for monetary benefits.  

The Board finds that the cardiovascular disorder that caused the Veteran's death is not related to active service.  There is no credible opinion of record that relates any of the disorders listed on the death certificate to service.  The appellant's opinion is based fundamentally on a noncredible account of symptoms being noted in service and continuous symptomatology after service.  

In summation of the Board's findings, the cause of the Veteran's death was cerebral vascular accident hemorrhage due to hypertensive cardiovascular disease.  At the time of death, service connection was not in effect for any disorder.  The Veteran did not sustain an injury or disease in service.  Symptoms of a cardiovascular disorder were not chronic in service.  Symptoms of a cardiovascular disorder have not been continuous since service separation.  And, the cardiovascular disorder that caused the Veteran's death is not related to active service.  Based on these findings, the Board concludes that service connection for the cause of the Veteran's death is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Death Pension

The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d).

The appellant does not contend that the Veteran had any other military service than with Recognized Guerillas.  A review of the service department history shows that the Veteran served as a Private in L Company, 3rd Battalion, 96th Infantry Regiment.  The service department certified that the Veteran's service was with the recognized guerillas.  

As a matter of law, the documented Philippine service does not satisfy the statutory or regulatory service requirements necessary to establish entitlement to nonservice-connected death pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  As 

the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

Accrued Benefits

Upon the death of a payee, certain parties are entitled to payment of any due and unpaid periodic monthly benefits authorized under laws administered by VA, to which such payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Upon the death of a veteran, accrued benefits may be paid to his or her spouse, children, or dependent parents.  Upon the death of a surviving spouse or remarried surviving spouse, accrued benefits may be paid to a veteran's children.  Upon the death of a child, benefits may be paid to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a).

In the instant case, the Veteran died in January 2003.  The current claim was received in January 2009, more than one year after the death of the Veteran.  Applications for accrued benefits must be filed within one year after the date of 

death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Therefore, the application for accrued benefits does not comply with 38 C.F.R. § 3.1000(c), and the Board finds that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis at 430.


ORDER

Service connection for the cause of the Veteran's death is denied.

The appeal for nonservice-connected death pension benefits is denied.

The appeal for accrued benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


